UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 30, 2009 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 0-51420 20-3061892 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) RIVER CENTER I 50 E RIVER CENTER BLVD, SUITE 820 COVINGTON KY 41011 (Address of principal executive offices)(Zip Code) Registrants telephone number, including area code: (859) 581-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 8.01. Other Events . LEGAL PROCEEDINGS Valley Forge Composite Technologies, Inc. v. National Concept Licensing, Inc., Marvin Moore, Cindy L. Seide and Richard S. Gold
